Citation Nr: 1032853	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sphincter of Oddi 
dysfunction.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 
1986 and from August 1997 to May 2000.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  The 
requested opinion was received in July 2010.  In July 2010, the 
Board informed the Veteran that it had requested a specialist's 
opinion in conjunction with the adjudication of his appeal, 
provided him a copy of that opinion and indicated that he was 
entitled to submit additional evidence or argument provided 
within 60 days of the date of that letter.  In July 2010 the 
Veteran's representative submitted argument in support of his 
appeal, and in a signed statement, dated in August 2010 and 
received at the Board that same month, the Veteran submitted also 
offered further argument.  As such, the Board will proceed with 
adjudication of the Veteran's appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

With respect to the claim of service connection for sphincter of 
the Oddi, the Veteran essentially contends that this disability 
originated in 1998 while on active duty.  As documented by his 
service treatment records, he was treated on multiple occasions 
during this period for left flank pain, and included findings of 
his service-connected renal colic and kidney stones.  Further, 
records and statements from a private physician, Dr. Donald R. 
Taylor, suggest that the Veteran's sphincter of the Oddi is 
interrelated with his already service-connected kidney stones 
with renal colic, as well as the urethral sphincter dysfunction, 
raising the issue of secondary service connection for this 
disability.

In April 2010, the Board sought a medical expert opinion 
regarding the claim for service connection for sphincter of Oddi 
dysfunction.  In June 2010, it received a response; however, the 
examiner stated he was unable to provide an opinion because the 
evidence was incomplete.  See June 2010 opinion on page 4 (the 
pages are not numbered; the report is 4 pages long).  
Specifically, he stated, "The most important and striking detail 
of relevance . . . is the lack of any formal gastroenterology 
(GI) consultation and/or follow-up in any of these records."  
Id. on page 2 (italics in original).  

The record reflects that the Veteran saw a gastroenterologist in 
2002.  The records from Dr. Taylor indicate such, and the Veteran 
confirmed this fact in a July 2010 letter to VA.  The records 
from the gastroenterologist have not been obtained.  The Board 
will request that the Veteran provide VA permission to obtain 
these records, including any laboratory findings pertaining to 
the Veteran's liver.

In the June 2010 medical expert opinion, the examiner noted that 
the records surrounding the circumstances that led to the 
Veteran's cholecystectomy were absent.  He stated that this 
information was important to know for purposes of diagnosing and 
treating sphincter of Oddi dysfunction.  Id. on page 2.  The 
record reflects the Veteran underwent a cholecystectomy in early 
2002.  In a February 2002 private medical record from Dr. Taylor, 
he noted the Veteran had had his gall bladder removed two weeks 
prior (another February 2002 private medical record indicated he 
had undergone the removal 10 days prior).  The Board will request 
that the Veteran provide VA permission to obtain the all the 
relevant medical records pertaining to the cholecystectomy.

At the October 2009 Board hearing, the Veteran indicated he would 
start seeking treatment at VA.  Thus, an attempt to obtain any 
relevant VA treatment records should be made.

After the additional evidence is associated with the record, the 
Veteran should be provided with a gastrointestinal examination to 
determine whether he has sphincter of Oddi dysfunction and 
whether it is as likely as not related to service or a service-
connected disability because the Board agrees with the Veteran's 
representative that the June 2010 VHA is inconclusive and that 
further development is required.

As to the knees, the Veteran testified he injured his knees in a 
search and rescue mission in 1984 following a helicopter crash in 
Key West, Florida.  See Hearing Transcript pages 5-7.  He stated 
he had a cast on the right leg for six weeks and a brace on the 
left leg for about the same amount of time.  Id. on page 6.  He 
reported that he was given a permanent profile, where his 
physical training was limited.  Id.  He claimed that his 
permanent profile was brought up on an annual basis during flight 
physicals.  Id.  The Veteran testified that his knee problems 
were noted on his separation examination.  Id. on page 7.  He 
stated he had been unable to see a doctor since being discharged 
from service because he had to choose between paying for 
treatment for his liver or his knees.  Id.  The Veteran described 
his knees as aching.  He stated he had instability in the right 
knee only.  Id.

In this regard, the Board observes that the Veteran's service 
treatment records confirm he was stationed in Key West at that 
time, and contain multiple entries regarding knee problems.  For 
example, they show treatment for left knee problems in October 
1982, and in January 1984 following a motor vehicle accident 
which was assessed as a soft tissue injury.  Subsequent records 
from January 1985 show treatment for bilateral knee problems.  

The Board finds the Veteran's testimony credible, and thus the 
facts pertaining to his claim for service connection for both 
knees meets the criteria for entitlement to a VA examination.  
The service treatment records substantiate the Veteran sustaining 
injuries to his knees in service.  The Veteran has claimed that 
he has current pain in both knees and alluded to continuity of 
symptomatology following the injury.  This is sufficient to meet 
the criteria for entitlement to a VA examination.  38 U.S.C. § 
5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran and his representative a 
letter requesting that the Veteran provide 
sufficient information, and authorization, to 
enable it to obtain the medical records from 
the gastroenterologist, the facility that 
treated and conducted the cholecystectomy in 
early 2002 and any other additional evidence 
pertinent to the claims (including the 
knees).

2.  The RO should associate any pertinent, 
outstanding records of the Veteran's care 
with the claims folder.

3.  Schedule the Veteran for an appropriate 
VA examination, if possible, to be conducted 
by a gastroenterologist, to determine whether 
the Veteran has sphincter of Oddi dysfunction 
and, if so, its onset and/or etiology of the 
disability.  The claims folder must be made 
available and reviewed by the examiner.  
There are multiple medical records in the 
claims file that the examiner is asked to 
review.  The Board has tabbed many (but not 
all) of them on the left side of the claims 
file in green and yellow and left intact the 
yellow tabs on the right that the medical 
expert did for his June 2010 opinion.  There 
are also service treatment records in white 
envelopes in the manila folder that should be 
reviewed.  The Board has put them in 
chronological order and labeled the 
envelopes.  In offering an assessment of the 
likely onset and/or etiology of the Veteran's 
sphincter of Oddi, the examiner should note 
that the Board finds credible the Veteran's 
account as to the onset and chronicity of his 
symptoms, and in commenting on the etiology 
and onset, the examiner must acknowledge and 
discuss his lay report regarding the onset 
and chronicity of his symptomatology.

All necessary tests should be conducted and 
all findings should be set forth in detail.  
The VA examiner should then address the 
following inquiries:

a.	The examiner should opine whether the 
Veteran has sphincter of Oddi dysfunction?  
If so, upon what clinical findings is the 
diagnosis based?  

b.	The examiner is then requested to opine 
whether it is at least as likely as not that 
sphincter of Oddi dysfunction had its onset 
in service or is otherwise related to his 
period of service.  

c.	If the sphincter of Oddi dysfunction did 
not have its onset in service, is it at least 
as likely as not that it was caused by or 
aggravated by a service-connected disability, 
including ureteral stricture with 
hydronephrosis and/or urethral sphincter 
dysfunction.

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed.

4.  Schedule the Veteran for an appropriate 
VA examination to determine the onset and/or 
etiology of any right knee or left knee 
disability found to be present.  The claims 
folder must be made available and reviewed by 
the examiner.  There are multiple medical 
records in the claims file that the examiner 
is asked to review, including the service 
treatment records, which are in the white 
envelops inside the manila folder.  The 
Veteran had two periods of service: September 
1982 to June 1986 and August 1997 to May 
2000.  The records from his first period of 
service show several complaints involving 
both knees.  The records from his second 
period of service are silent for any 
complaints pertaining to the knees.  All 
indicated tests and studies should be 
performed, and all clinical findings should 
be set forth in detail.  In offering an 
assessment of the likely onset of the right 
and left knee disabilities, the examiner 
should note that the Board finds credible the 
Veteran's account of having right and left 
knee problems since sustaining trauma to his 
knees while serving in Key West in 1984, and 
the examiner must acknowledge and discuss the 
Veteran's lay report regarding the onset and 
chronicity of his right and left knee 
symptomatology.

The VA examiner should then address the 
following inquiries:

a.	The examiner should state whether the 
Veteran has a current right knee disability 
and/or a current left knee disability and 
state the diagnosis or diagnoses.  

b.	If the Veteran has a right knee disability 
and/or a left knee disability, the examiner 
should opine whether the diagnosed disability 
is at least as likely as not due to either 
period of the Veteran's service.  

All findings and conclusions must be set 
forth in a legible report, accompanied by a 
rationale.  

5.  Then readjudicate the claims for service 
connection for sphincter of Oddi dysfunction, 
right knee disability, and left knee 
disability.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

